Exhibit 10.32

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT (this
“Assignment”) is made and entered into this           day of January, 2006 by
Inland Real Estate Acquisitions, Inc., an Illinois Corporation, (“Assignor”),
and MB Margate Lakewood I, L.L.C., a Delaware Limited Liability Company,
(“Assignee”).

 

RECITALS

 

A.                                   Lakewood Associates, LTD., a Florida
Limited Partnership  (“Seller”) and Assignor have previously entered into that
certain Purchase and Sale Agreement dated as of June 16, 2006 (the “Purchase
Agreement”), relating to the sale of a certain shopping center commonly known as
Lakewood (Phase I) located in the City of Margate, Florida.

 

B.                                     Assignor desires to assign its interest
in and to the Purchase Agreement to Assignee upon the terms and conditions
contained herein, without releasing itself of liability for the performance of
the purchaser’s obligations thereunder.

 

NOW, THEREFORE, in consideration of the receipt of Ten Dollars ($10.00) and
other good and valuable consideration in hand paid by Assignee to Assignor, the
receipt and sufficiency of which are hereby acknowledged by Assignor, the
parties hereby agree as follows:

 

1.                                       Recitals. The foregoing recitals are,
by this reference, incorporated into the body of this Assignment as if the same
had been set forth in the body hereof in their entirety.

 

2.                                       Assignment and Assumption.   Assignor
hereby assigns, conveys, transfers, and sets over to Assignee all of Assignor’s
right, title, and interest in and to the Purchase Agreement.  Assignee hereby
accepts the foregoing Assignment and assumes, and agrees to perform, all duties,
obligations, liabilities, indemnities, covenants, and agreements of Assignor set
forth in the Purchase Agreement.

 

3.                                       Counterparts.  This document may be
executed in any number of counterparts, each of which may be executed by any one
or more of the parties hereto, but all of which must constitute one instrument
and shall be binding and effective when all parties hereto have executed at
least one counterpart.

 

4.                                       Successors.  This Assignment shall be
binding upon and for the benefit of the parties hereto and their respective
Successors and Assigns.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first written above.

 

ASSIGNOR:

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

An Illinois Corporation

 

 

By:

/s/ [ILLEGIBLE]

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

MB MARGATE LAKEWOOD I, L.L.C.,

A Delaware Limited Liability Company

 

 

By:

Inland Western Retail Real Estate Trust, Inc.,

 

A Maryland Corporation, its sole member

 

 

 

By:

/s/Valerie Medina

 

 

Name:

Valerie Medina

 

 

Title:

Assistant Secretary

 

 

2

--------------------------------------------------------------------------------